Citation Nr: 1719557	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In his July 2011 VA Form 9, the Veteran requested a live videoconference hearing before the Board.  The record reflects that a hearing was scheduled for the Veteran for February 21, 2017.  However, the record also reflects that VA was notified that the Veteran was admitted to a VA hospital on January 8, 2017.  Thus, the Veteran may not have received notice of the hearing or was unable to appear due to hospitalization.  Therefore, the case should be remanded for the Veteran's request for a hearing.

Hypertension and TDIU Claims

An April 2009 rating decision denied service connection for 41 claims, two of which were entitlement to service connection for hypertension and entitlement to a TDIU.  In a March 2010 letter, the Veteran expressed disagreement with his rating decision with respect to these two issues.  A statement of the case (SOC) has not been issued for these claims, and this is the next required step.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC for the issues of entitlement to service connection for hypertension and entitlement to a TDIU.  These issues are to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for a hearing before a member of the Board in accordance with his docket number.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

